EXHIBIT 10.3

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 2

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 2
(hereinafter, this “Amendment”) is executed as of April 3, 2016 (the “Amendment
Execution Date”), and effective as of the 3rd day of April, 2016 (the “Amendment
Effective Date”) and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (together with its successors and assigns,
“Lessor”), and KINDRED HEALTHCARE, INC., a Delaware corporation formerly known
as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware
corporation formerly known as Vencor Operating, Inc. (“Operator”; Operator,
jointly and severally with Kindred and permitted successors and assignees of
Operator and Kindred, “Tenant”).

RECITALS

A. Lessor and Tenant have heretofore entered into that certain Second Amended
and Restated Master Lease Agreement No. 2 (such agreement, as heretofore
amended, is herein referred to as “ML2”) dated as of April 27, 2007 (each
capitalized term that is used in this Amendment and not otherwise defined shall
have the same meaning herein as in ML2).

B. Lessor and Tenant desire to amend ML2 on the terms described in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

1. Base Rent; Exhibit C. Lessor and Tenant hereby agree to amend ML2 as follows,
effective as of the Amendment Effective Date:

1.1. In consideration of the parties’ entry into this Amendment and,
contemporaneously herewith, entry into certain other lease amendments, Lessor
and Tenant have agreed to reset the Base Rent owing under ML2 by increasing such
Base Rent by $768,019.80 per annum to $31,052,379.48 per annum, effective as of
April 1, 2016. In addition, the definition of “Base Rent” contained in Section
2.1 of ML2 is amended and restated in its entirety to read as follows:

““Base Rent”: (a) for the period from January 1, 2016 through March 31, 2016,
rent at an annual rate equal to Thirty Million Two Hundred Eighty-Four Thousand
Three Hundred Fifty-Nine and 68/100 Dollars ($30,284,359.68) per annum, (b) for
the period from April 1, 2016 through April 30, 2016, rent at an annual rate
equal to Thirty-One Million Fifty-Two Thousand Three Hundred Seventy-Nine and
48/100 Dollars ($31,052,379.48) per annum, and (c) for a particular Rent
Calculation Year thereafter, an annual rental amount equal to the sum of (i) the
Prior Period Base Rent, plus (ii) if the Patient Revenues for the calendar year
preceding the commencement of such Rent Calculation Year equaled or exceeded
seventy-five percent (75%)



--------------------------------------------------------------------------------

of the Adjusted Base Patient Revenues, the product of (x) the Prior Period Base
Rent times (y)(1) two and twenty-five hundredths percent (2.25%), if the CPI
Increase, expressed as a percentage, applicable to such Rent Calculation Year is
less than 2.25%, (2) four percent (4%), if the CPI Increase, expressed as a
percentage, applicable to such Rent Calculation Year is greater than 4%, or (3)
the CPI Increase, expressed as a percentage, applicable to such Rent Calculation
Year, in all other cases. Notwithstanding the foregoing, nothing contained in
this definition shall limit the applicability of Section 19.2 and Section 19.3
hereof.”

1.2. Effective as of April 1, 2016, Exhibit C to ML2 is amended and restated in
its entirety to read as set forth in Attachment 1 attached to and made a part of
this Amendment.

2. Certain Lessor Costs. Tenant shall pay, as Additional Charges, on behalf of
Lessor, or reimburse Lessor for, any and all actual, reasonable, and documented
third party out-of-pocket costs or expenses paid or incurred by Lessor,
including, without limitation, reasonable attorneys’ fees, in connection with
the negotiation, execution and delivery of this Amendment.

3. Conflict; Unified Commercial Operating Lease. In the event of a conflict
between ML2 and this Amendment, this Amendment shall control in all events.
Except as set forth in this Amendment, ML2 shall remain in full force and
effect. It is acknowledged and agreed that, except as otherwise expressly
provided herein or in ML2, the inclusion of each of the Leased Properties on a
continuing basis in ML2 is an essential element of the leasing transaction
described in ML2 for Lessor, and that, except as otherwise expressly provided
herein or in ML2, Lessor shall not be obligated and may not be required to lease
to Tenant less than all of the Leased Properties demised pursuant to ML2. It is
further acknowledged and agreed that ML2 is not a residential lease within the
meaning of the U.S. Bankruptcy Code, as amended, and that ML2 is an operating
lease, and not a capital lease, for all accounting, tax and legal purposes.

4. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

5. Integration. This Amendment and ML2 contain the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor or Tenant except as set forth
in this Amendment and ML2.

6. Severability. If any term or provision of this Amendment is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Amendment and same shall remain in full force
and effect.

7. Subject to Law. This Amendment was negotiated in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. In all respects, the law of the State of
New York shall govern the validity of and enforceability of the obligations of
the parties set forth herein, but the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Amendment in the Commonwealth of
Kentucky.

 

2



--------------------------------------------------------------------------------

8. Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

9. Binding Character. This Amendment shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

10. Modification. This Amendment may be only be modified by a writing signed by
both Lessor and Tenant.

11. Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

12. Headings and Captions. The headings and captions of the sections of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.

13. Gender and Number. As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

14. Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Amendment and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

15. Authority. The parties represent and warrant to each other that each of
them, respectively, has full power, right and authority to execute and perform
this Amendment and all corporate action necessary to do so has been duly taken.
In order to induce Lessor to enter into this Amendment, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Amendment does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:  

/s/ Cristina E. O’Brien

  Cristina E. O’Brien,   Vice President, Real Estate Counsel TENANT:

KINDRED HEALTHCARE OPERATING, INC.,

a Delaware corporation formerly known as Vencor Operating, Inc.

By:  

/s/ Cristina E. O’Brien

  Cristina E. O’Brien,   Vice President, Real Estate Counsel LESSOR:

VENTAS REALTY, LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   Ventas, Inc., a Delaware corporation, its general partner   By:  

/s/ Brian K. Wood

    Brian K. Wood     Senior Vice President and Chief Tax Officer



--------------------------------------------------------------------------------

ATTACHMENT 1

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

Master Lease Agreement No. 2

 

ID    Name    Base Rent as of 4/1/2016     

Transferred Property

Percentage as of 4/1/2016

  222    Nampa      504,776.16         1.62556 %  592    Greenbriar     
2,866,914.36         9.23251 %  842    Bay Pointe      355,549.20        
1.14500 %  4612    Kansas City      4,665,107.40         15.02335 %  4615   
Sycamore      4,126,930.80         13.29022 %  4807    Ontario      6,899,230.05
        22.21804 %  111    Rolling Hills      1,137,954.60         3.66463 % 
223    Weiser      921,224.04         2.96668 %  282    Maple      1,042,829.04
        3.35829 %  294    Kokomo      613,762.18         1.97654 %  706   
Henderson      741,172.44         2.38685 %  726    Elizabeth City     
1,055,036.28         3.39760 %  780    Columbus      1,394,098.37        
4.48951 %  4654    Houston Northwest      4,727,794.56         15.22522 %       

 

 

    

 

 

  Total         31,052,379.48         100.00000 % 